Matter of Robinson v People of the State of New York (2015 NY Slip Op 01767)





Matter of Robinson v People of the State of New York


2015 NY Slip Op 01767


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Acosta, J.P., Andrias, Saxe, DeGrasse, Richter, JJ.


14423 68864/12 -446

[*1] In re Shelia Robinson, Petitioner,
vThe People of the State of New York, et al., Respondents.


Shelia Robinson, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Laurence Bushing, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK